NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            09-JUN-2021
                                            10:10 AM
                                            Dkt. 26 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             LUISA KUHLMANN, Petitioner-Appellee, v.
              JOHN T. BURGESS, Respondent-Appellant


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                     (FC-DA NO. 19-1-002156)


                     ORDER DISMISSING APPEAL
      (By:  Ginoza, Chief Judge, Fujise and Wadsworth, JJ.)
          Upon review of the record, it appears that:
          (1) On January 20, 2021, self-represented Respondent-
Appellant John T. Burgess (Burgess) filed the notice of appeal
without the fees required by Hawai#i Rules of Appellate Procedure
(HRAP) Rule 3(a). The same day, Burgess filed in the underlying
case, FC-DA No. 19-1-002156, what the family court construed as a
motion for leave to proceed on appeal in forma pauperis;
          (2) On February 11, 2021, the family court denied the
motion for leave to proceed on appeal in forma pauperis without
prejudice to Burgess seeking relief in this court;
          (3) The record on appeal was due on or before March 22,
2021. See HRAP Rules 11(b)(1) & 26(a);
          (4) On April 6, 2021, the appellate clerk entered a
default of the record on appeal, informing Burgess that the time
to docket the appeal had expired, he had not paid the filing fee
or obtained an order allowing him to proceed on appeal in forma
pauperis, the matter would be brought to the court's attention on
April 16, 2021, for action that may include dismissal of the
appeal, and he could seek relief from default by motion;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           (5) On May 17, 2021, Burgess filed what this court
construed as a motion for leave to proceed on appeal in forma
pauperis, and a request for "an expansion of time" "to file
remaining documents";
           (6) On May 25, 2021, the court found that Burgess
failed to submit information required by HRAP Form 4, consistent
with HRAP Rule 24(a). The court denied the request for leave to
proceed on appeal in forma pauperis without prejudice to Burgess,
within ten days from the order, either (a) filing in this case a
motion for leave to proceed on appeal in forma pauperis that
complies with HRAP Rule 24(a) and provides the information in
Form 4, or (b) paying the filing fees in the full amount to the
Supreme Court Clerk's Office. The court cautioned Burgess that
failure to file the motion for leave to proceed on appeal in
forma pauperis or pay the filing fees may result in the appeal
being dismissed. See HRAP Rule 24(c). Further, the court denied
Burgess's request for "an expansion of time" "to file remaining
documents" because the requested relief was unclear;
           (7) Burgess took no further action in this appeal; and
           (8) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis. HRAP Rule 11(b)(2), (c)(2).
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, June 9, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2